Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Accordingly, claims 1 – 20 are pending in this application. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 5/20/2022 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Objections
Claim 20 is objected to because of the following informalities:  The preamble recites “the method of claim 19.” However, claim 19 is an apparatus claim.  Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1 of U.S. Patent No. 11,144,525 contain(s) every element of claim(s) 1 and 15 of the instant application and as such anticipate(s) claim(s) 1 and 15 of the instant application.


Patent No. 11,144,525
Current application # 17/466,133

Claim 1:
receiving an expression associated with one or more dimensions of data records; 
determining one or more indexlets associated with the one or more dimensions of data records, wherein each of the one or more indexlets bidirectionally indexes a block of rows of at least one table comprising at least one dimension of the one or more dimensions of data records; querying each of the one or more indexlets with the expression; 
receiving a result from each of the one or more indexlets; and aggregating the results. 


Claim 1:
receiving an expression comprising a plurality of attributes, wherein the plurality of attributes are associated with a plurality of dimensions of data records; 
determining, based on the expression and an attribute-to-attribute (A2A) index, a plurality of indexlets associated with the expression, wherein the A2A index maps the plurality of attributes to the plurality of indexlets; and 
determining, based on the plurality of indexlets, a result of the expression.

Claim 15:
receiving an expression comprising a plurality of attributes, wherein the plurality of attributes are associated with a plurality of dimensions of data records; 
determining, based on the expression and an attribute-to-attribute (A2A) index, a plurality of indexlets associated with the expression, wherein the A2A index maps the plurality of attributes to the plurality of indexlets; and 
determining, based on the plurality of indexlets, a result of the expression.




A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Claim(s) 8 of U.S. Patent No. 11,144,525 contain(s) every element of claim(s) 8 of the instant application and as such anticipate(s) claim(s) 8 of the instant application.


Patent No. 11,144,525
Current application # 17/466,133

Claim 8 (with 7 incorporated):
receiving a user selection of data, wherein the data comprises one or more tables; 

determining, based on at least one indexlet of one or more indexlets, distinct values of the data in the one or more tables that are associated with the user selection, wherein determining distinct values of the data in the one or more tables that are associated with the user selection comprises: receiving an expression associated with the user selection and one or more dimensions of the data; and querying each of the one or more indexlets with the expression;  
wherein each of the one or more indexlets bidirectionally indexes a block of rows of the one or more tables; 
generating, based on the distinct values of the data, a first hypercube; and 

generating, based on the first hypercube, a graphical object. 



Claim 8:
receiving an expression comprising a plurality of attributes, wherein the plurality of attributes are associated with a plurality of dimensions; 
determining, based on the expression and an attribute-to-attribute (A2A) index, a plurality of indexlets associated with the expression, wherein the A2A index maps the plurality of attributes to the plurality of indexlets; and 
generating, based on the plurality of indexlets and the expression, at least one graphical object.




A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 and 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tkachuk et al. (US 2004/0267765 A1) (IDS 5/20/2022), and further in view of Wagstaff et al. (US 6,629,095 B1) (IDS 5/20/2022).

As to claim 1, Tkachuk et al. teaches receiving an expression comprising a plurality of attributes, wherein the plurality of attributes are associated with a plurality of dimensions of data records (figure 5 section 510 paragraph [0039] [teaches measuring an expression as defining an arithmetic operation to be performed on a measure. Example of measure could be “sales amount”, It is to be noted that the dimension is being interpreted as the corresponding measure. Additionally paragraph [0049] of applicant gives example of dimension based on expression sum]); 
Tkachuk et al. does not explicitly teach determining, based on the expression and an attribute-to-attribute (A2A) index, 
a plurality of indexlets associated with the expression, wherein the A2A index maps the plurality of attributes to the plurality of indexlets; and 
determining, based on the plurality of indexlets, a result of the expression.
Wagstaff et al. teaches determining, based on the expression and an attribute-to-attribute (A2A) index (column 5 lines 29 – 33 and column 12 lines 48 – 54 [column 5 lines 29 – 33 discloses a representation of a forward look up index translating attribute used by a data mining engine to integrate with a relation database management system. In addition column 12 lines 48 – 54 which discloses forward indexes which are defined for each attribute in the model ]), 
a plurality of indexlets associated with the expression, wherein the A2A index maps the plurality of attributes to the plurality of indexlets (column 15 lines 50 – 57 [discloses receiving relationship sub-table after converting DMIDs data from each pair of the relational database values using said reverse mapping index]); and 
determining, based on the plurality of indexlets, a result of the expression (column 16 lines 21 – 23  and Column 16 lines 39 – 45 [column 16 lines 21 – 23 discloses evaluating a query in the DBMS in order to recall a sequence of operation to execution various relation operation that comprise the query. Column 16 lines 39 – 45 discloses returns values presented with the query after the conversion of the DMIDS from the data mining engine]).
Tkachuk et al. teaches measure expression including relationship between measure define by an arithmetic operation. However Tkachuk et al. does not explicitly teach determining, based on the expression and an attribute-to-attribute (A2A) index, a plurality of indexlets associated with the expression, wherein the A2A index maps the plurality of attributes to the plurality of indexlets; and determining, based on the plurality of indexlets, a result of the expression. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tkachuk et al by using the teaching of Wagstaff et al. b-tree structure. A person of ordinary skill in the art would have been motivated to make this modification because as described in Tkachuk et al. as stated in figure 2 you see the relation between the communication between the relational database, the analytical data service and said reporting client as it is similar to the disclosed system in Wagstaff et al.

As to claim 15, Tkachuk et al. teaches receiving an expression comprising a plurality of attributes, wherein the plurality of attributes are associated with a plurality of dimensions of data records (figure 5 section 510 paragraph [0039] [teaches measuring an expression as defining an arithmetic operation to be performed on a measure. Example of measure could be “sales amount”, It is to be noted that the dimension is being interpreted as the corresponding measure. Additionally paragraph [0049] of applicant gives example of dimension based on expression sum]); 
Tkachuk et al. does not explicitly teach determining, based on the expression and an attribute-to-attribute (A2A) index, 
a plurality of indexlets associated with the expression, wherein the A2A index maps the plurality of attributes to the plurality of indexlets; and 
determining, based on the plurality of indexlets, a result of the expression.
Wagstaff et al. teaches determining, based on the expression and an attribute-to-attribute (A2A) index (column 5 lines 29 – 33 and column 12 lines 48 – 54 [column 5 lines 29 – 33 discloses a representation of a forward look up index translating attribute used by a data mining engine to integrate with a relation database management system. In addition column 12 lines 48 – 54 which discloses forward indexes which are defined for each attribute in the model ]), 
a plurality of indexlets associated with the expression, wherein the A2A index maps the plurality of attributes to the plurality of indexlets (column 15 lines 50 – 57 [discloses receiving relationship sub-table after converting DMIDs data from each pair of the relational database values using said reverse mapping index]); and 
determining, based on the plurality of indexlets, a result of the expression (column 16 lines 21 – 23  and Column 16 lines 39 – 45 [column 16 lines 21 – 23 discloses evaluating a query in the DBMS in order to recall a sequence of operation to execution various relation operation that comprise the query. Column 16 lines 39 – 45 discloses returns values presented with the query after the conversion of the DMIDS from the data mining engine]).
Tkachuk et al. teaches measure expression including relationship between measure define by an arithmetic operation. However Tkachuk et al. does not explicitly teach determining, based on the expression and an attribute-to-attribute (A2A) index, a plurality of indexlets associated with the expression, wherein the A2A index maps the plurality of attributes to the plurality of indexlets; and determining, based on the plurality of indexlets, a result of the expression. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tkachuk et al by using the teaching of Wagstaff et al. b-tree structure. A person of ordinary skill in the art would have been motivated to make this modification because as described in Tkachuk et al. as stated in figure 2 you see the relation between the communication between the relational database, the analytical data service and said reporting client as it is similar to the disclosed system in Wagstaff et al.

As to claims 2 and 16, these claims are rejected for the same reasons as the independent claims above. In addition Tkachuk et al. teaches wherein the data records comprise a plurality of tables (paragraph [0032] [teaches a relational database are organized according to multiple table which corresponds to particular data type]).

As to claims 3 and 17, these claims are rejected for the same reasons as the dependent claims above. In addition Tkachuk et al. teaches wherein the plurality of indexlets bidirectionally index block of rows of each of the plurality of tables to the A2A index based on the plurality of attributes (figure 2 and figure 5 section 524 [teaches aggregate the result which was generated based on the requested query. In addition figure 2 displays a bidirectional communication between the clients the analytical data service and the relational database]).

As to claims 4 and 18, these claims are rejected for the same reasons as the dependent claims above. In addition Tkachuk et al. teaches wherein the plurality of indexlets bidirectionally index block of rows of each of the plurality of tables to the A2A index based on the plurality of dimensions (figure 2 and figure 5 section 524 and paragraph [0049] [teaches aggregate the result which was generated based on the requested query. In addition figure 2 displays a bidirectional communication between the clients the analytical data service and the relational database. Additionally paragraph [0049] of applicant gives example of dimension based on expression sum]).

As to claims 5 and 19, these claims are rejected for the same reasons as the independent claims above. In addition Tkachuk et al. does not explicitly teach querying each of the plurality of indexlets with the plurality of attributes of the expression; and receiving a result from each of the plurality of indexlets.
Wagstaff et al. teaches querying each of the plurality of indexlets with the plurality of attributes of the expression (column 16 lines 21 – 23 [discloses evaluating a query in the DBMS in order to recall a sequence of operation to execution various relation operation that comprise the query]); and receiving a result from each of the plurality of indexlets (column 16 lines 39 – 45 [discloses returns values presented with the query after the conversion of the DMIDS from the data mining engine]).
The motivation for combining Tkachuk et al. as modified with Wagstaff et al. are the same as set forth above with respect to claim 1.

As to claim 7 this claim is rejected for the same reasons as claim 1 above. In addition Tkachuk et al. teaches wherein the expression comprises at least one of: a component independent operator, a summable operator, or a recursive operator (paragraph [0049] [teaches calculating by summing the individual expression entries. It is to be noted that the summable operator would is being interpreted as the summing of the individual expression]).

Claims 6, 8 – 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tkachuk et al., and further in view of Wagstaff et al. and Lawder (2003/0004938 A1) (IDS 5/20/2022).

As to claims 6 and 20, these claims are rejected for the same reasons as the dependent claims above. In addition Tkachuk et al. as modified does not explicitly teaches generating, based on the results, at least one graphical object 
Lawder teaches generating, based on the results, at least one graphical object (paragraph [0134] [discloses graphical representation of summaries]).
Tkachuk et al. teaches measure expression including relationship between measure define by an arithmetic operation. However Tkachuk et al. does not explicitly teach generating, based on the results, at least one graphical object. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tkachuk et al by using the teaching of Lawder iteration process. A person of ordinary skill in the art would have been motivated to make this modification because as described in Tkachuk et al. as stated in paragraph [0003] lines 10 – 14 discloses dimension members act of indexes identifying particular cells within a cube.

As to claim 8, Tkachuk et al. teaches receiving an expression comprising a plurality of attributes, wherein the plurality of attributes are associated with a plurality of dimensions;  (figure 5 section 510 paragraph [0039] [teaches measuring an expression as defining an arithmetic operation to be performed on a measure. Example of measure could be “sales amount”, It is to be noted that the dimension is being interpreted as the corresponding measure. Additionally paragraph [0049] of applicant gives example of dimension based on expression sum]); 
Tkachuk et al. does not explicitly teach determining, based on the expression and an attribute-to-attribute (A2A) index, a plurality of indexlets associated with the expression, 
wherein the A2A index maps the plurality of attributes to the plurality of indexlets; and 
generating, based on the plurality of indexlets and the expression, at least one graphical object.
Wagstaff et al. teaches determining, based on the expression and an attribute-to-attribute (A2A) index (column 5 lines 29 – 33 and column 12 lines 48 – 54 [column 5 lines 29 – 33 discloses a representation of a forward look up index translating attribute used by a data mining engine to integrate with a relation database management system. In addition column 12 lines 48 – 54 which discloses forward indexes which are defined for each attribute in the model]), 
a plurality of indexlets associated with the expression, wherein the A2A index maps the plurality of attributes to the plurality of indexlets (column 15 lines 50 – 57 [discloses receiving relationship sub-table after converting DMIDs data from each pair of the relational database values using said reverse mapping index]); 
Tkachuk et al. teaches measure expression including relationship between measure define by an arithmetic operation. However Tkachuk et al. does not explicitly teach determining, based on the expression and an attribute-to-attribute (A2A) index, a plurality of indexlets associated with the expression, wherein the A2A index maps the plurality of attributes to the plurality of indexlets; and determining, based on the plurality of indexlets, a result of the expression. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tkachuk et al by using the teaching of Wagstaff et al. b-tree structure. A person of ordinary skill in the art would have been motivated to make this modification because as described in Tkachuk et al. as stated in figure 2 you see the relation between the communication between the relational database, the analytical data service and said reporting client as it is similar to the disclosed system in Wagstaff et al.
Lawder teaches generating, based on the plurality of indexlets and the expression, at least one graphical object (paragraph [0134] [discloses graphical representation of summaries]).
Tkachuk et al. teaches measure expression including relationship between measure define by an arithmetic operation. However Tkachuk et al. does not explicitly teach generating, based on the results, at least one graphical object. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tkachuk et al by using the teaching of Lawder iteration process. A person of ordinary skill in the art would have been motivated to make this modification because as described in Tkachuk et al. as stated in paragraph [0003] lines 10 – 14 discloses dimension members act of indexes identifying particular cells within a cube.

As to claim 9, this claim is rejected for the same reasons as claim 8 above. In addition Tkachuk et al. does not explicitly teach querying each of the plurality of indexlets with the plurality of attributes of the expression; and receiving a result from each of the plurality of indexlets;
generating, based on the results, at least one graphical object
Wagstaff et al. teaches querying each of the plurality of indexlets with the plurality of attributes of the expression (column 16 lines 21 – 23 [discloses evaluating a query in the DBMS in order to recall a sequence of operation to execution various relation operation that comprise the query]); and receiving a result from each of the plurality of indexlets (column 16 lines 39 – 45 [discloses returns values presented with the query after the conversion of the DMIDS from the data mining engine]).
The motivation for combining Tkachuk et al. as modified with Wagstaff et al. are the same as set forth above with respect to claim 8.
Lawder teaches generating, based on the results, at least one graphical object (paragraph [0134] [discloses graphical representation of summaries]).
The motivation for combining Tkachuk et al. as modified with Lawder are the same as set forth above with respect to claim 8.

As to claim 10, this claim is rejected for the same reasons as claim 8 above. In addition Tkachuk et al. does not explicitly teach determining, based on the plurality of index a result of the expression; and 
generating, based on the results, at least one graphical object
Wagstaff et al. teaches determining, based on the plurality of index a result of the expression (column 15 lines 50 – 57, column 16 lines 21 – 23  and Column 16 lines 39 – 45  [column 15 lines 50 – 57discloses receiving relationship sub-table after converting DMIDs data from each pair of the relational database values using said reverse mapping index. column 16 lines 21 – 23 discloses evaluating a query in the DBMS in order to recall a sequence of operation to execution various relation operation that comprise the query. Column 16 lines 39 – 45 discloses returns values presented with the query after the conversion of the DMIDS from the data mining engine]); and 
The motivation for combining Tkachuk et al. as modified with Wagstaff et al. are the same as set forth above with respect to claim 8.
Lawder teaches generating, based on the results, at least one graphical object (paragraph [0134] [discloses graphical representation of summaries]).
The motivation for combining Tkachuk et al. as modified with Lawder are the same as set forth above with respect to claim 8.

As to claim 11, this claim is rejected for the same reasons as claim 8 above. In addition Tkachuk et al. teaches wherein the plurality of indexlets are associated with at least one bidirectional global attribute list (figure 5 section 510, 524, figure 2, paragraph [0039] [paragraph [0039] teaches measuring an expression as defining an arithmetic operation to be performed on a measure. Example of measure could be “sales amount”, It is to be noted that the dimension is being interpreted as the corresponding measure. Additionally paragraph [0049] of applicant gives example of dimension based on expression sum. figure 5 section 524 teaches aggregate the result which was generated based on the requested query. In addition figure 2 displays a bidirectional communication between the clients the analytical data service and the relational database]).

As to claim 12, this claim is rejected for the same reasons as claim 11 above. In addition Tkachuk et al. teaches wherein the at least one bidirectional global attribute list indexes each of the plurality of attributes to blocks of rows of the data records (figure 5 section 510, 524, figure 2, paragraph [0039] [paragraph [0038] teaches a measure of range of attribute from expression in which a plurality of rows comprise data information. Additionally paragraph [0049] of applicant gives example of dimension based on expression sum. figure 5 section 524 teaches aggregate the result which was generated based on the requested query. In addition figure 2 displays a bidirectional communication between the clients the analytical data service and the relational database]).

As to claim 13, this claim is rejected for the same reasons as claim 11 above. In addition Tkachuk et al. teaches wherein the at least one bidirectional global attribute list, for each of the plurality of attributes, comprises a reference to at least one of the plurality of indexlets that corresponds to that attribute. (figure 5 section 510, 524, figure 2, paragraph [0039] [paragraph [0038] teaches a measure of range of attribute from expression in which a plurality of rows comprise data information. Additionally paragraph [0049] of applicant gives example of dimension based on expression sum. figure 5 section 524 teaches aggregate the result which was generated based on the requested query. In addition figure 2 displays a bidirectional communication between the clients the analytical data service and the relational database]).

As to claim 14, this claim is rejected for the same reasons as claim 8 above. In addition Tkachuk et al. teaches wherein the plurality of indexlets bidirectionally index block of rows of each of the plurality of tables to the A2A index based on at least one of: the plurality of attributes or the plurality of dimensions (figure 5 section 510, 524, figure 2, paragraph [0039] [paragraph [0038] teaches a measure of range of attribute from expression in which a plurality of rows comprise data information. Additionally paragraph [0049] of applicant gives example of dimension based on expression sum. figure 5 section 524 teaches aggregate the result which was generated based on the requested query. In addition figure 2 displays a bidirectional communication between the clients the analytical data service and the relational database]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Grosset et al. (US 2008/0114793 A1) Discloses compression module obtains a list of indices of data along dimensions of the multidimensional dataset.

Petculescu et al. (US 2004/0267799 A1) Discloses relational database in an OLAP system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Pedro J Santos/Examiner, Art Unit 2167                                                                                                                                                                                                        
/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        November 30, 2022